Exhibit 10.4

                AMENDED AND RESTATED SUBORDINATION AGREEMENT dated as of
February 11, 2005 made by DREW INDUSTRIES INCORPORATED, a Delaware corporation
(the “Company”) and each direct and indirect Subsidiary of the Company (each,
together with the Company, a “Credit Party”), with and in favor of JPMORGAN
CHASE BANK, N.A. (f/k/a JPMorgan Chase Bank) as agent (in such capacity, the
“Administrative Agent”) for the Lenders (as defined in the Credit Agreement
referred to below).

                Reference is hereby made to the Amended and Restated Credit
Agreement dated as of February 11, 2005 (as amended, supplemented, or modified
from time to time, the “Credit Agreement”) among Kinro, Inc., an Ohio
corporation, and Lippert Components, Inc., a Delaware corporation, as Borrowers
(the “Borrowers”), the financial institutions party thereto as lenders (the
“Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity the “Administrative Agent”). Terms used herein as defined terms and not
otherwise defined herein shall have the meanings given thereto in the Credit
Agreement. Reference is further made to the Subordination Agreement dated as of
January 28, 1998 between the Credit Parties and the predecessor-in-interest to
the Administrative Agent, (as thereafter amended and supplemented from time to
time, the “Original Subordination Agreement”), which instrument the parties
agree is being amended and restated hereby.

                The Lenders have agreed to make Loans to the Borrowers upon the
terms and subject to the conditions specified in the Credit Agreement. Each
Borrower is a direct Subsidiary of the Company. The Credit Parties may make
loans and advances to other Credit Parties upon the terms and conditions thereto
contained in the Credit Agreement, including, without limitation, the
subordination of such obligations to the obligations of the Credit Parties under
the Loan Documents. The obligations of the Lenders to make Loans are conditioned
on, among other things, the execution and delivery by each Credit Party of a
Subordination Agreement in the form hereof.

                NOW, THEREFORE, in consideration of the foregoing, and for other
good and valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

                Section 1.01.         Definitions; Terms.     References to this
“Agreement” shall be to this Amended and Restated Subordination Agreement as
amended, supplemented, or otherwise modified from time to time. The term “Senior
Obligations” shall mean, collectively, the due and punctual payment of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans when and as
due, whether at maturity, by acceleration, upon one or more dates on which
repayment or prepayment is required, or otherwise, (ii) each payment required to
be made by the Borrowers under the Credit Agreement in respect of a Letter of
Credit when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral and
(iii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), (x) of the Borrowers to one or more of
the Secured Parties under the Credit Agreement, (y) of the Guarantors under






--------------------------------------------------------------------------------




the Guarantee Agreements, (z) of the Borrowers and of the other Credit Parties
under any other Loan Documents to which the Borrowers or such other Credit
Parties are or are to be parties, and (aa) of the Borrowers (or either of them)
to any Lender as an Interest Rate Protection Merchant under or in respect of any
Interest Rate Hedging Agreement now or hereafter in effect. The term
“Subordinated Debt” shall mean any and all Indebtedness, obligations and
liabilities that is or was at any time owed by any Credit Party to any other
Credit Party (including all interest accrued or to accrue thereon up to the date
of such full payment thereof) of every kind and nature whatsoever, whether
represented by negotiable instru­ments or other writings, whether direct or
indirect, absolute or contingent, due or not due, secured or unsecured,
original, renewed, modified or extended, now in existence or hereafter incurred,
origi­nally contracted with the Credit Party or with another Person, and whether
contracted alone or jointly and/or severally with another or others.

                Section 2.01.         Subordination.     Each Credit Party
here­by agrees (and reaffirms and continues it agreement under the Original
Subordination Agreement) that all claims and demands, and all interest accrued
or that may hereafter accrue thereon, in respect of any Subordinated Debt are
subject and subordinate to the prior indefeasible payment and satisfaction in
full in cash of all Senior Obligations. In furtherance of and not in limitation
of the foregoing:

 

                                                  (i)     no payment or
prepayment of any principal or interest on account of, and no repurchase,
redemption or other retirement (whether at the option of the holder or
otherwise) of Subordinated Debt shall be made, if at the time of such payment,
prepayment, repurchase, redemption or retirement or immediately after giving
effect thereto there shall exist a Default or Event of Default;    
                                                (ii)     in the event of any
insolvency or bankruptcy proceedings, and any receivership, liquidation,
reorganization or other similar proceedings in connection therewith, relating to
any Credit Party or to its creditors, as such, or to its property, and in the
event of any proceedings for voluntary liquidation, dissolution or other winding
up of any Credit Party, whether or not involving insolvency or bankruptcy, then
the holders of Senior Obligations shall be entitled to receive final,
indefeasible payment in full in cash of all Senior Obligations (including
interest thereon accruing after the commencement of any such proceedings,
whether or not allowed or allowable as a claim in such proceedings) (and the LC
Exposure shall have been reduced to zero and the Revolving Credit Commitments
shall have terminated), before the holders of the Subordinated Debt (including
any other Credit Party) shall be entitled to receive any payment or other
distribution on account of the Subordinated Debt, and to that end the holders of
Senior Obligations shall be entitled to receive distributions of any kind or
character, whether in cash or property or securities, which may be payable or
deliverable in any such proceedings in respect of the Subordinated Debt;    
                                                (iii)     in the event that any
Subordinated Debt is declared due and payable before its expressed maturity
because of the occurrence of an event of default (under circumstances when the
provisions of the foregoing paragraphs (i) or (ii) are not applicable), the
holders of the Senior Obligations outstanding at the time such Subordinated Debt
so becomes due and payable because of such occurrence of such an




2

--------------------------------------------------------------------------------




 

  event of default shall be entitled to receive final, indefeasible payment in
full in cash of all Senior Obligations (and the LC Exposure shall have been
reduced to zero and the Revolving Credit Commitments shall have terminated)
before the holders of the Subordinated Debt (including any Credit Party) are
entitled to receive any payment or other distribution on account of the
Subordinated Debt;    
                                                (iv)     in the event that,
notwithstanding the occurrence of any of the events described in paragraphs (i),
(ii) and (iii), any such payment or distribution of assets of any Credit Party
of any kind or character, whether in cash, property or securities, shall be
received by the holders of Subordinated Debt (including any Credit Party) before
all Senior Obligations are finally and indefeasibly paid in full in cash (and
the LC Exposure shall have been reduced to zero and the Revolving Credit
Commitments shall have terminated) such payment or distribution shall be held in
trust for the benefit of, and shall be promptly paid over or delivered to the
holders of such Senior Obligations or their representative or representatives,
including the Administrative Agent, or as their respective interests may appear,
for application to the payment of all Senior Obligations remaining unpaid to the
extent necessary to pay such Senior Obligations in full in cash, in accordance
with the terms thereof, after giving effect to any concurrent payment or
distribution to the holders of such Senior Obligations;    
                                                (v)     no holder of Senior
Obligations shall be prejudiced in its right to enforce subordination of the
Subordinated Debt by any act or failure to act on the part of any Credit Party;
and                                                     (vi)     no payment on
any Subordinated Debt shall be made to or for the benefit of any holders of the
Prudential Notes or any other Prudential Debt unless concurrently therewith
payment shall be made in respect thereof on the Senior Obligations to the
Administrative Agent for the benefit of the Lenders on a pari passu basis; nor
shall assignment or other transfer of any instrument evidencing any Subordinated
Debt be made to or for the benefit of the holders of the Prudential Notes or any
other Prudential Debt unless the Administrative Agent (or the Collateral Agent,
as appropriate) shall concurrently therewith receive an assignment or transfer
of equal priority on a pari passu basis.

 

                Section 2.02.         No Payment or Security.   Each Credit
Party agrees not to make payment (except if permitted under Section 2.01 hereof)
of, or give any se­curity for, or grant any Lien on its property or assets in
respect of, any Subordinated Debt.

                Section 2.03.         Waiver; No Limitations.    (a)     Each
Credit Party waives any and all notice of the acceptance of the subordination
hereunder and of the creation or accrual of any of the Senior Obligations or of
any renewals, extensions, increases, or other modifications thereof from time to
time, or of the reliance of any Lender or any other Secured Party upon this
Agreement.

                                               (b)     Nothing contained herein
shall constitute or be deemed to be a waiver or to limit any rights in any
insolvency proceeding or under applicable law of any Lender or any other Secured
Party as a creditor of any Credit Party, including in respect of any claim that
any




3

--------------------------------------------------------------------------------




payment in respect of Subordinated Debt, whether or not permitted under Section
2.01 hereof, is a preferential transfer or otherwise should be set aside or
recovered for the benefit of creditors of any Credit Party.

                Section 2.04.         No Impairment of Subordination. Each
holder of Subordinated Debt hereby consents that the liability of each Credit
Party or of any other party for or upon the Senior Obligations may, from time to
time, in whole or in part, be renewed, increased, extended, or modified, in any
and all respects, or accelerated, compromised, settled or released, and that any
collateral security and Liens for the Senior Obligations, or any guarantee or
other accommodation in respect thereof may, from time to time, in whole or in
part, be exchanged, sold, released or surrendered by the Administrative Agent,
the Collateral Agent, the Issuing Bank, or any Lender, as it may deem advisable,
or that any security interest may be unperfected, and that the financial
condition, legal status, corporate structure or identity, entity classification,
affiliation, or any other characteristic affecting any Credit Party, or
affecting any Senior Obligation, may change in any respect whatsoever, and any
other fact or circumstance may occur that would, but for this specific provision
to the contrary, relieve such holder of Subordinated Debt from the provisions of
this Agreement, all without impairing the subordina­tion contained in this
Agreement and without any notice to or assent from such holder of Subordinated
Debt.

                Section 2.05.         Proof of Claim; Past Default. (a) Each
holder of Subordinated Debt hereby irrevocably authorizes the Administrative
Agent, and irrevocably constitutes and appoints it as its attorney in fact with
full power (coupled with an interest, and with power of substitution) for the
benefit of the Lenders, in the name, place and stead of such holder of
Subordinated Debt and whether or not a default exists with respect to the
Subordinated Debt, to file proofs of claim for the full amount of the
Subordinated Debt held by it against any obligor in respect thereof or such
obligor’s property in any statutory or non-statutory proceeding affecting such
obligor or the Subordinated Debt or any other proceed­ing and to vote the full
amount of the Subordinated Debt (i) for or against any proposal or resolution;
(ii) for a trustee or trustees or for a committee of creditors; or (iii) for the
acceptance or rejection of any proposed arrangement, plan of reorganization,
composi­tion, settlement or extension and in connection with any such
proceeding.

                                                (b)     After the occurrence and
during the continuation of a Default or Event of Default or any event described
in Sections 2.01(ii) or (iii), should any payment or distribution or collateral
security or proceeds of any collateral security be received or collected by the
holder of any Subordinated Debt for or on account of any Subordinated Debt,
prior to the time that all Senior Obligations have been fully, finally, and
indefeasibly paid in cash (and the LC Exposure reduced to zero and the Revolving
Credit Commitments terminated), such holder of Subordinated Debt shall forthwith
deliver the same to the Administrative Agent, in precisely the form received
(with the endorsement of such holder of Subordinated Debt where necessary), for
application on account of the Senior Obligations (or, in the case of collateral
security, delivery to the Collateral Agent for such application thereby) and
such holder of Subordinated Debt agrees that, until so delivered, the same shall
be deemed received by such holder of Subordinated Debt as trustee for the
Secured Parties in trust for the Secured Parties; and in the event of the
failure of such holder of Subordinated Debt to endorse any instrument for the
payment of money so received payable to its order, the Administrative Agent or
any officer or employee thereof is




4

--------------------------------------------------------------------------------




hereby irrevocably constituted and appointed attorney in fact for such holder of
Subordinated Debt, with full power (coupled with an interest and with full power
of substitution) to make any such endorsement. In the event that such holder of
Subordinated Debt fails to make such delivery, such holder of Subordinated Debt
agrees to immediately pay to the Administrative Agent for the ratable benefit of
the Lenders an amount equivalent to any such payment or the value of such
security received.

                                                (c)     No holder of
Subordinated Debt will take or omit to take any action or assert any claim with
respect to the Subordinated Debt or otherwise which is inconsistent with the
provisions of this Agreement. Without limiting the foregoing, no holder or
Subordinated Debt will assert, collect or enforce the Subordinated Debt or any
part thereof or take any action to foreclose or realize upon the Subordinated
Debt or any part thereof or enforce any of the documents, instruments or
agreements evidencing the same except (a) in each such case as necessary, so
long as no Default or Event of Default has occurred and is then continuing under
the Credit Agreement or would occur after giving effect thereto, to collect any
sums expressly permitted to be paid pursuant to Section 2.01(i), to the extent
(but only to such extent) that the commencement of a legal action may be
required to toll the running of any applicable statute of limitation. Until the
Senior Obligations have been finally paid in full in cash, no holder of
Subordinated Debt shall have any right of subrogation, reimbursement,
restitution, contribution or indemnify whatsoever from any assets of any Credit
Party or any guarantor of or provider of collateral security for the Senior
Obligations. Each holder of subordinated Debt further waives any and all rights
with respect to marshalling.

                Section 2.06.         No Transfer. Each Credit Party represents
and warrants to the Secured Parties that such Credit Party has not (except for
the benefit of the Secured Parties) granted any security interest in or made any
other transfer or assignment of any Subordinated Debt (except to (x) the
Collateral Agent, in each case for the ratable benefit of the Secured Parties
and (y) concurrently herewith, and on a pari passu basis to the holders of the
Prudential Notes or any other Prudential Debt or to the Trustee for the benefit
of the holders of any Prudential Debt pursuant to the subordination agreement
contemplated by the Prudential Shelf Agreement) and agrees that such Credit
Party will not grant a security interest in, or Lien upon, any of its properties
or assets in respect of any Subordinated Debt (whether now outstanding or
hereafter arising) or make any other sale, transfer or assignment of any
Subordinated Debt (except to or as designated by the Administrative Agent). The
holders of the Subordinated Debt will not, at any time this Agreement is in
effect, modify any of the terms of any of the Subordinated Debt or any
documents, instruments or agreements evidencing the same.

                Section 2.07.         Instruments. Each Credit Party represents
and warrants to the Secured Parties that as of the date hereof the Subordinated
Debt is not represented by any instruments or other writings. Each Credit Party
agrees that at no time hereafter will any part of the Subordinated Debt be
represented by any instruments or other writings, except such instruments or
other writings, if any, (i) that in each case bear a legend clearly referring to
this Agreement and setting forth that the obligations represented by such
instruments or writings are subject to the subordination hereunder, and (ii)
true copies of which shall have been delivered to the Administrative Agent
promptly after execution thereof. Subordinated Debt not evidenced by an
instrument or document shall nevertheless be deemed subordinated by virtue of
this Agreement.




5

--------------------------------------------------------------------------------




                Section 2.08.         Statements of Account; Books and Records.
Each holder of Subordinated Debt further hereby agrees that it will render to
the Administrative Agent or any Lender upon demand, from time to time, a
statement of the account of each Credit Party with it. Each holder of
Subordinated Debt agrees that its respective books and records, and financial
statements, will appropriately show that the Subordinated Debt is subject to
this Agreement.

                Section 2.09.         Other Subordination Provisions. The
subordination hereunder shall be in addition to, and shall not limit or be
limited by, any subordination provisions contained in any Guarantee Agreement or
other Loan Document.

                Section 3.01.         Representation and Warranties. Each Credit
Party represents and warrants to the Secured Parties that all representations
and warranties relating to it in the Credit Agreement are true and correct.

                Section 4.01.         Amendment; Waiver. No amendment or waiver
of any provision of this Agreement, nor consent to any departure by any Credit
Party therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Administrative Agent with the written consent of the
Required Lenders. Any such waiver, consent or approval shall be effective only
in the specific instance and for the purpose for which given. No notice to or
demand on any Credit Party in any case shall entitle any Credit Party to any
other or further notice or demand in the same, similar or other circumstances.
No waiver of any breach or default of or by any Credit Party under this
Agreement shall be deemed a waiver of any other previous breach or default or
any thereafter occurring.

                Section 4.02.         Survival; Severability.

                                               (a)     All covenants,
agreements, representations and warranties made by the Credit Parties herein and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document (i) shall be
considered to have been relied upon by the Lenders and shall survive the making
by the Lenders of the Loans, and the execution and delivery to the Lenders of
any Notes evidencing such Loans, regardless of any investigation made by the
Administrative Agent, the Collateral Agent, the Issuing Bank, or any Lender or
on their behalf, and (ii) shall continue in full force and effect as long as any
of the Obligations is outstanding and unpaid, the LC Exposure does not equal
zero, and the Revolving Credit Commitments have not been terminated.

                                               (b)     Any provision of this
Agreement that is illegal, invalid or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without invalidating the remaining provisions
hereof or affecting the legality, validity or enforceability of such provisions
in any other jurisdiction. The parties hereto agree to negotiate in good faith
to replace any illegal, invalid or unenforceable provision of this Agreement
with a legal, valid and enforceable provision that, to the extent possible, will
preserve the economic bargain of this Agreement, or to otherwise amend this
Agreement to achieve such result.




6

--------------------------------------------------------------------------------




                Section 4.03.         Successors and Assigns. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of any Credit Party that are contained
in this Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns. No Credit Party may assign or transfer
any of its rights or obligations hereunder except as expressly contemplated by
this Agreement or the other Loan Documents (and any such attempted assignment
shall be void).

                Section 4.04.         GOVERNING LAW. THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK,
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAWS OF SUCH STATE THAT WOULD REQUIRE
THE APPLICATION OF THE LAWS OF A JURISDICITON OTHER THAN SUCH STATE.

                Section 4.05.         Headings; Interpretation. The Article and
Section headings in this Agreement are for convenience only and shall not affect
the construction hereof. The rules of interpretation of Section 1.03 of the
Credit Agreement shall apply to this Agreement.

                Section 4.06.         Notices. Notices, consents and other
communications provided for herein shall (except as otherwise expressly
permitted herein) be in writing and given as provided in Section 9.01 of the
Credit Agreement. Communications and notices to any Credit Party shall be given
to it at its address set forth in Schedule A hereto.

                Section 4.07.         Counterparts; Additional
Parties.     (a)     This Agreement may be executed in separate counterparts
(telecopy of any executed counterpart having the same effect as manual delivery
thereof), each of which shall constitute an original, but all of which, when
taken together, shall constitute but one Agreement.

                                              (b)     The Company shall cause
each Person that becomes a direct or indirect subsidiary of the Company (if such
a Person is not already a party to this Agreement) to execute and deliver a
supplement hereto in the form of Exhibit 4.07(b) hereto concurrent with such
person’s becoming a direct or indirect Subsidiary of the Company. Upon execution
and delivery after the date hereof by the Administrative Agent and a Subsidiary
of the Company of a supplement in the form of Exhibit 4.07(b) hereto, such
Subsidiary shall become a party hereto with the same force and effect as if
originally named herein. The execution and delivery of such supplement shall not
require the consent of any Credit Party. The rights and obligations of each
Credit Party and each other holder of Subordinated Debt hereunder shall remain
in full force and effect notwithstanding the addition of, or the failure to add,
any Person as a party hereto, in each case whether or not required under the
Credit Agreement.

                Section 4.08.         Jurisdiction; Consent to Service of
Process.

                                               (a)     Each Credit Party hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of




7

--------------------------------------------------------------------------------




or relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agent, the Issuing Bank, or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Credit Party or its properties in the courts
of any jurisdiction.

                                               (b)     Each Credit Party hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any court referred to in the preceding paragraph. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

                                               (c)     Each party to this
Agreement irrevocably consents to service of process in the manner provided for
notices in Section 4.06. Nothing in this Agreement will affect the right of any
party to this Agreement to serve process in any other manner permitted by law.

                Section 4.09.         WAIVER OF JURY TRIAL. EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

                Section 4.10.         Termination of Subordination. This
Agreement shall continue in full force and effect, and the obligations and
agreements of the Credit Parties hereunder shall continue to be fully operative,
until all of the Senior Obligations shall have been paid and satisfied in full
in cash and such full payment and satisfaction shall be final and not avoidable,
the LC Exposure shall have been reduced to zero and the Revolving Commitments
shall have terminated. To the extent that the Lenders or any guarantor of or
provider of collateral for the Senior Obligations makes any payment on the
Senior Obligations that is subsequently invalidated, declared to be fraudulent
or preferential or set aside or is required to be repaid to a trustee, receiver
or any other party under any bankruptcy, insolvency or reorganization act, state
or federal law, common law




8

--------------------------------------------------------------------------------




or equitable cause (such payment being hereinafter referred to as a “Voided
Payment”), then to the extent of such Voided Payment, that portion of the Senior
Obligations that had been previously satisfied by such Voided Payment shall be
revived and continue in full force and effect as if such Voided Payment had
never been made. In the event that a Voided Payment is recovered from any
Lender, an Event of Default shall be deemed to have existed and to be continuing
under the Credit Agreement from the date of such Lender’s initial receipt of
such Voided Payment until the full amount of such Voided Payment is restored to
such Lender. During any continuance of any such Event of Default, this Agreement
shall be in full force and effect with respect to the Subordinated Debt. To the
extent that any holder of Subordinated Debt has received any payments with
respect to the Subordinated Debt subsequent to the date of such Lender’s initial
receipt of such Voided Payment and such payments have not bee invalidated,
declared to be fraudulent or preferential or set aside or required to be repaid
to a trustee, receiver, or any other party under any bankruptcy act, state or
federal law, common law or equitable cause, such holder of Subordinated Debt
shall be obligated and hereby agrees that any such payment so made or received
shall be deemed to have been received in trust for the benefit of the Lender,
and such holder of Subordinated Debt hereby agrees to pay to such Lender upon
demand, the full amount so received by such holder of Subordinated Debt during
such period of time to the extent necessary fully to restore to such Lender the
amount of such Voided Payment. Upon the payment and satisfaction in full in cash
of all of the Senior Obligations, the LC Exposure shall have been reduced to
zero and the termination of the Revolving Commitments, which payment shall be
final and no avoidable, this Agreement will automatically terminate without any
additional action by any party thereto.




9

--------------------------------------------------------------------------------




                IN WITNESS WHEREOF, the parties hereto have caused this Amended
and Restated Subordination Agreement to be duly executed and delivered by their
respective officers or representatives as of the day and year first above
written.

 

            DREW INDUSTRIES INCORPORATED                          By: /s/
Fredric M. Zinn             ———————————————             Name: Fredric M. Zinn
            Title:   Executive Vice President and Chief Financial Officer     
                    KINRO, INC.                          By: /s/ Fredric M. Zinn
            ———————————————             Name: Fredric M. Zinn            
Title:   Vice President                          LIPPERT TIRE & AXLE, INC.     
                    By: /s/ Fredric M. Zinn             ———————————————     
      Name: Fredric M. Zinn            Title:   Vice President               
          LIPPERT COMPONENTS, INC.                          By: /s/ Fredric M.
Zinn             ———————————————            Name: Fredric M. Zinn           
Title:   Vice President                          KINRO HOLDING, INC.          
               By: /s/ Fredric M. Zinn             ———————————————           
Name: Fredric M. Zinn            Title:   Chief Financial Officer




10

--------------------------------------------------------------------------------




  LIPPERT TIRE & AXLE HOLDING, INC.                            By: /s/ Fredric
M. Zinn             ———————————————         Name: Fredric M. Zinn       Title:  
Chief Financial Officer                               LIPPERT HOLDING, INC.
                             By: /s/ Fredric M. Zinn             ———————————————
        Name: Fredric M. Zinn       Title:   Chief Financial Officer
                                      KINRO MANUFACTURING, INC.          
                     By: /s/ Fredric M. Zinn             ———————————————        
Name: Fredric M. Zinn       Title:   Vice President                      LIPPERT
COMPONENTS MANUFACTURING, INC.                              By: /s/ Fredric M.
Zinn             ———————————————         Name: Fredric M. Zinn       Title:  
Vice President                            LIPPERT COMPONENTS OF CANADA, INC.
                                    By: /s/ Fredric M. Zinn     
       ———————————————         Name: Fredric M. Zinn       Title:   Vice
President                             COIL CLIP, INC.                        By:
/s/ Fredric M. Zinn             ———————————————         Name: Fredric M. Zinn
      Title:   Vice President




11

--------------------------------------------------------------------------------




  ZIEMAN MANUFACTURING COMPANY                                   By: /s/ Fredric
M. Zinn        ———————————————         Name: Fredric M. Zinn       Title:   Vice
President                               KINRO TEXAS LIMITED PARTNERSHIP         
                          By:   KINRO MANUFACTURING, INC.,
         its general partner                  By: /s/ Fredric M. Zinn  
       ———————————————           Name: Fredric M. Zinn           Title:   Vice
President                        KINRO TENNESSEE LIMITED PARTNERSHIP           
            By:   KINRO MANUFACTURING, INC.,
         its general partner                     By: /s/ Fredric M. Zinn    
       ———————————————           Name: Fredric M. Zinn           Title:   Vice
President                 LIPPERT TIRE & AXLE TEXAS LIMITED PARTNERSHIP       
            By:  LIPPERT COMPONENTS MANUFACTURING, INC.,             its general
partner                                 By: /s/ Fredric M. Zinn    
       ———————————————            Name: Fredric M. Zinn            Title:   Vice
President




12

--------------------------------------------------------------------------------




  BBD REALTY TEXAS LIMITED PARTNERSHIP                    

By:   KINRO MANUFACTURING, INC.,
         its general partner                        

  By: /s/ Fredric M. Zinn        ———————————————         Name: Fredric M. Zinn  
      Title:   Vice President                  

  LIPPERT COMPONENTS TEXAS LIMITED PARTNERSHIP                    

By:  LIPPERT COMPONENTS MANUFACTURING, INC.,
        its general partner              

  By: /s/ Fredric M. Zinn        ———————————————         Name: Fredric M. Zinn  
      Title:   Vice President                 

  LD REALTY, INC.                    By: /s/ Fredric M. Zinn
       ———————————————         Name: Fredric M. Zinn       Title:   Vice
President                       LTM MANUFACTURING, L.L.C.                       
By: /s/ Fredric M. Zinn        ———————————————         Name: Fredric M. Zinn
      Title:   Vice President                       JPMORGAN CHASE BANK, N.A.  
as Administrative Agent                     By:  /s/ Florence M. Reap       
 ———————————————           Name: Florence M. Reap           Title:   Vice
President




13

--------------------------------------------------------------------------------